United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       March 22, 2005
                                  FOR THE FIFTH CIRCUIT
                                  _____________________                           Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 04-10821
                                  _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
CLINTON JENNINGS also known as, Gato also known as, Blacc
Gato
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                           ---------------------

Before WIENER, BENAVIDES, AND STEWART, Circuit Judges.*

PER CURIAM:


       IT IS ORDERED that the appellee’s unopposed motion to vacate

sentence and remand for resentencing is granted.




       *
        Pursuant to 5th Cir. R 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.